Title: Dumas to the American Commissioners, 16 December 1777
From: Dumas, Charles-Guillaume-Frédéric
To: American Commissioners,Franklin, Benjamin,Deane, Silas,Lee, Arthur,Adams, John


Lahaie 16e. Dec. 1777
Envoyé le supplément de la Gazette fançoise de Leide No. 100, où est inséré l’extrait de la Gazette de Boston, savoir la lettre du Général Gates, Capitulation de Burgoyne, et Lettre du Général Washington. Détaillé mes opérations à cet égard, par rapport à l’avertissement du Gazettier de Rotterdam du 13e. où il promettoit ces pieces pour Mardi 16e., que j’ai tout lieu de croire que cela avoit été concerté avec ce dernier de la part de Sir Joseph [Yorke] pour faire passer, à la faveur de ces pieces, comme nouvelle sure que la Cour de Londres avoit reçu l’avis, le 8 Dec. de la reduction de Mud-Eyland. Que ces choses pourroient paroître niaiseries, mais ne le sont nullement etc. Ajouté la Gazette extraordinaire de Harlem de Vendredi 12e. Que le Facteur m’a délivré de l’angoisse où j’étois pour Mr. le Chevalier Grand; demandé comment se porte Mr. son frere, et Mr. de Beaumarchais. Adressé tout cela à Mr. Carmichael.
Paris à l’hon. Commission des Etats Unis de l’Am. Sept.
